DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-9, 11-14, 17-21, 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morishima et al., (JP 2005-298357, cited in IDS).
	Morishima et al. teaches compositions for the oral cavity comprising a biosurfactant produced by a microorganism “capable of inhibiting the formation of pathogenic bacterial plaques” (Abstract).  The compositions are effective for treating oral diseases.
	The biosurfactants are selected from “a glycolipid produced by the microorganism, a polypeptide produced thereby, and a derivative thereof” (SOLUTION), specifically “viscosin, surfactin and derivatives thereof” (Claim 2). Biosurfactants also derive from “sophorolipid”, “rhamnolipid”, “cellobiolipid or the like” (para. [0011]), as per claim 3.

	Suitable oral compositions forms include “toothpastes, mouthwashes, gingival massage creams, topical applications, troches, chewing gums, and the like” (para. [0018]), as per claim 9. For example in a toothpaste, abrasives, binders, thickeners, surfactants, perfumes, sweeteners, various active ingredients, and the like may be blended with the biosurfactants (para. [0019]), as per claim 8.
	The prior art teaches a specific embodiment of a toothpaste comprising 45% aluminium hydroxide, 2% gelling silica, 25% Sorbitol, 1% carboxy methylcellulose, 1% sucrose monopalmitate (additive/flavoring/sweetener), 1% sodium lauryl sulfate, 0.05% Timor, 0.5% Surfactin (biosurfactant/lipopeptide), 1% malic acid sodium, water (carrier).  
	The prior art is anticipatory insofar as it teaches a composition comprising one or more purified biosurfactants and one or more carriers, addtivies and/or adjuvents.
	As a toothpaste, application to the oral cavity and teeth would have been expected.  The effect of that application, as per claims 12-14, 17-21, 24, would have been inherent. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morishima et al., (JP 2005-298357, cited in IDS) as applied to claims 1-5, 7-9, 11-14, 17-21, 24  above, and further in view of Gross et al., (US 2013/0331466).
	Morishima et al., which is taught above, differs from claim 6 insofar as it does not require a combination of SLP, MEL and/or derivatives thereof with surfactin.
	Gross et al. teaches use of sophorolipids in various formulations including personal care formulations such as “mouthwash” “toothpaste” (p. 15, Claim 3).  The compositions include biosurfactants such as “rhamnolipids, mannosylerythritol, cellobiose lipids . . . surfactin” etc. (p. 16, Claim 20).
	It would have been obvious to a person having ordinary skill in the art at the time of applicant’s invention to combine SLP (sophorolipids) and MEL (mannosylerythritol lipid) with the surfactin of Morishima et al., since Morishima et al. teaches that the biosurfactants can be used alone or in combination of 2 or more thereof, and 
Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER E WEBB whose telephone number is (571)270-3287 and fax number is (571) 270-4287.  The examiner can normally be reached from Mon-Fri 7-3:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F. Krass can be reached (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Walter E. Webb                                                                                                      
/WALTER E WEBB/Primary Examiner, Art Unit 1612